                                         Case 2:18-bk-20151-ER             Doc 5467 Filed 08/12/20 Entered 08/12/20 01:16:22             Desc
                                                                             Main Document    Page 1 of 6

                                                  THIS IS A SUPPLEMENT TO THE EMERGENCY OMNIBUS MOTION TO REJECT CERTAIN EXECUTORY
                                           1           CONTRACTS AS OF THE CLOSING DATE OF THE SALE OF ST. FRANCIS MEDICAL CENTER
                                                        PARTIES RECEIVING THIS SUPPLEMENT SHOULD LOCATE THEIR NAMES AND CONTRACTS ON
                                           2             THE AMENDED EXHIBIT ATTACHED TO THIS MOTION. YOUR RIGHTS MAY BE AFFECTED BY
                                                              THE EMERGENCY MOTION AND YOU SHOULD THEREFORE READ IT CAREFULLY.
                                           3
                                                HENRY C. KEVANE (CA Bar No. 125757)
                                           4    hkevane@pszjlaw.com
                                                SHIRLEY S. CHO (CA Bar No. 192616)
                                           5    scho@pszjlaw.com
                                                PACHULSKI STANG ZIEHL & JONES LLP
                                           6    150 California Street, 15th Floor
                                                San Francisco, CA 94111
                                           7    Tel: (415) 263-7000 / Fax: (415) 263-7010

                                           8    SAMUEL R. MAIZEL (Bar No. 189301)
                                                samuel.maizel@dentons.com
                                           9    TANIA M. MOYRON (Bar No. 235736)
                                                tania.moyron@dentons.com
                                          10    DENTONS US LLP
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                                601 South Figueroa Street, Suite 2500
                                          11    Los Angeles, California 90017-5704
                                                Tel: (213) 623-9300 / Fax: (213) 623-9924
         DENTONS US LLP




                                          12    Attorneys for the Chapter 11 Debtors and
            (213) 623-9300




                                                Debtors in Possession
                                          13                                     UNITED STATES BANKRUPTCY COURT
                                                                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                          14    In re                                                 Lead Case No. 2:18-bk-20151-ER

                                          15                                                          Jointly Administered With:
                                                VERITY HEALTH SYSTEM OF
                                                                                                      Case No. 2:18-bk-20162-ER
                                                CALIFORNIA, INC., et al.,
                                          16                                                          Case No. 2:18-bk-20163-ER
                                                                                                      Case No. 2:18-bk-20164-ER
                                                         Debtors and Debtors in Possession.
                                          17                                                          Case No. 2:18-bk-20165-ER
                                                 Affects All Debtors                                 Case No. 2:18-bk-20167-ER
                                          18     Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER
                                                 Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER
                                          19     Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER
                                                 Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER
                                          20     Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER
                                                 Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER
                                          21     Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER
                                                 Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER
                                          22     Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER
                                                  Foundation                                          Case No. 2:18-bk-20180-ER
                                          23     Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER
                                                 Affects St. Vincent Dialysis Center, Inc.
                                                                                                      Hon. Ernest M. Robles
                                          24     Affects Seton Medical Center Foundation
                                                 Affects Verity Business Services                    Chapter 11 Cases
                                          25     Affects Verity Medical Foundation                   SUPPLEMENT TO DEBTORS’ EMERGENCY MOTION
                                                 Affects Verity Holdings, LLC                        AND SEVENTH OMNIBUS MOTION TO REJECT,
                                          26     Affects De Paul Ventures, LLC                       PURSUANT TO 11 U.S.C. § 365(A), CERTAIN PAYOR,
                                                 Affects De Paul Ventures - San Jose Dialysis, LLC   ADMINISTRATIVE AND RISK-SHARING
                                          27                                                          AGREEMENTS
                                                           Debtors and Debtors in Possession.
                                          28


                                                                                                        -1-
                                               US_Active\115289808\V-1
                                         Case 2:18-bk-20151-ER           Doc 5467 Filed 08/12/20 Entered 08/12/20 01:16:22                  Desc
                                                                           Main Document    Page 2 of 6

                                                                                             [Relates to Docket Nos. 4511, 4634, 4873, 4993, 5266, 5424,
                                           1                                                  5441]

                                           2                                                  Hearing:
                                                                                              Date: August 12, 2020
                                                                                              Time: 10:00 a.m. (Pacific Time)
                                           3
                                                                                              Place: Courtroom 1568
                                                                                                       225 E. Temple Street
                                           4                                                          Los Angeles, CA 90012
                                           5
                                                        Verity Health System of California, Inc. (“VHS”) and the affiliated debtors, the debtors and
                                           6
                                               debtors in possession (collectively, the “Debtors”) in the above-captioned chapter 11 bankruptcy
                                           7
                                               cases (the “Cases”), hereby file this supplement (the “Supplement”) to the Debtors’ Emergency
                                           8
                                               Motion and Seventh Omnibus Motion to Reject, Pursuant to 11 U.S.C. § 365(a), Certain Payor,
                                           9
                                               Administrative and Risk-Sharing Agreements [5424] (“Motion”),1 for the entry of an order rejecting
                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500




                                               certain agreements between St. Francis Medical Center (“SFMC” or “Hospital”) and the various
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11
                                               health benefit plan payors and medical groups (collectively, the “Payors”), pursuant to § 365(a), 2
         DENTONS US LLP




                                          12
            (213) 623-9300




                                               effective as of the closing date (the “Closing Date”) of the sale (the “Sale”) of SFMC.
                                          13
                                                                                                  I.
                                          14
                                                                                         SUPPLEMENT
                                          15
                                                        The Motion seeks rejection of certain agreements between SFMC and the Payors 3 listed on
                                          16
                                               Exhibit “A” to the Motion (collectively, the “Agreements”). Exhibit “A” reflected one agreement
                                          17
                                               with DaVita, Inc. Based on communications with counsel to DaVita, Inc., the Debtors hereby
                                          18
                                               modify Exhibit “A” to correctly identify two agreements with DaVita, Inc. and DaVita Healthcare
                                          19
                                               Partners.4
                                          20

                                          21

                                          22   1
                                                   Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Motion.
                                               2
                                          23    Unless specified otherwise, all chapter and section references are to the Bankruptcy Code, 11
                                               U.S.C. §§ 101-1532, and all “Rule” references are to the Federal Rules of Bankruptcy Procedure,
                                          24   Rules 1001-9037. All “LBR” references are to the Local Bankruptcy Rules for the United States
                                               Bankruptcy Court for the Central District of California.
                                          25
                                               3
                                                 Pachulski Stang Ziehl & Jones LLP will address any objections or response to the relief sought in
                                          26   this Motion filed by clients of Dentons US LLP.
                                               4
                                          27     Any counter-party to a contract listed on Exhibit “A” hereto that is uncertain of the agreement
                                               being rejected by the Motion should contact counsel for the Debtors. The Debtors will attach a
                                          28   final exhibit to the order entered on the Motion with any updated or revised information.


                                                                                                 -2-
                                               US_Active\115289808\V-1
                                         Case 2:18-bk-20151-ER           Doc 5467 Filed 08/12/20 Entered 08/12/20 01:16:22             Desc
                                                                           Main Document    Page 3 of 6


                                           1                                                    II.
                                           2                                            CONCLUSION
                                           3           WHEREFORE, for the reasons set forth in the Motion, the Debtors respectfully request
                                           4   that this Court enter an order (i) authorizing them to reject5 the Agreements effective as of the
                                           5   Closing Date of the Sale, (ii) fixing the last day for the applicable contract counterparty to file a
                                           6   proof of claim arising from the rejection of its Agreement under Bankruptcy Rule 3002(c), and (iii)
                                           7   granting such other and further relief as is proper under the circumstances.
                                           8   Dated: August 12, 2020                             DENTONS US LLP
                                           9                                                      SAMUEL R. MAIZEL
                                                                                                  TANIA M. MOYRON
                                          10                                                      NICHOLAS A. KOFFROTH
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11
                                                                                                  By      /s/ Tania M. Moyron
         DENTONS US LLP




                                          12                                                              Tania M. Moyron
            (213) 623-9300




                                          13                                                      Attorneys for Verity Health Systems of
                                                                                                  California, Inc., et al.
                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27   5
                                                 Nothing in the Motion precludes or otherwise affects one or more Debtors from asserting (a) any
                                               claim it may have against a party to an Agreement for the recovery of any outstanding unpaid or
                                          28
                                               underpaid reimbursement or other compensation, or (b) that any Agreement is no longer executory.

                                                                                                -3-
                                               US_Active\115289808\V-1
Case 2:18-bk-20151-ER   Doc 5467 Filed 08/12/20 Entered 08/12/20 01:16:22   Desc
                          Main Document    Page 4 of 6



                                    Exhibit A

                          Amended Exhibit of Agreements
           Case 2:18-bk-20151-ER                Doc 5467 Filed 08/12/20 Entered 08/12/20 01:16:22                               Desc
                                                  Main Document    Page 5 of 6
Verity Health System
St. Francis Medical Center ‐ Amended Fee for Service, Managed Care and Other Payor Agreements to be Rejected

Ref # Debtor                 Contract Counterparty                                              Nature of Contact (1)
Risk Agreements:
            APPLECARE MEDICAL GROUP ST. FRANCIS, INC.
  1    SFMC                                                        RISK SHARING AGREEMENT DATED AS OF JANUARY 1, 2004
            ("AMGSF")
  2    SFMC APPLECARE MEDICAL GROUP, INC. ("AMGDO")                RISK SHARING AGREEMENT DATED AS OF JUNE 1, 2007
            APPLECARE MEDICAL GROUP, INC. / APPLECARE
  3    SFMC                                                        ANCILLARY PROVIDER SERVICES AGREEMENT DATED AS OF FEBRUARY 1, 2000
            MEDICAL GROUP ST. FRANCIS, INC.
  4    SFMC APPLECARE MEDICAL MANAGEMENT, LLC                      CAPITATION MANAGEMENT AGREEMENT DATED AS OF AUGUST 1, 2010
Capitation Agreements:
  5     SFMC ALIGNMENT HEALTH SENIOR                               MEDICARE ADVANTAGE HOSPITAL SERVICE AGREEMENT: AMGSF / AMGDO
  6     SFMC BLUE CROSS SENIOR                                     CAPITATION AGREEMENT: AMGSF / AMGDO
  7     SFMC BLUE SHIELD SENIOR                                    CAPITATION AGREEMENT: AMGSF / AMGDO
  8     SFMC EASY CHOICE SENIOR                                    CAPITATION AGREEMENT: AMGSF / AMGDO
  9     SFMC HEALTH NET                                            PROVIDER PARTICIPATION AGREEMENT EFFECTIVE MAY 1, 2008
 10 SFMC HUMANA SENIOR                                             CAPITATION AGREEMENT: AMGSF / AMGDO
 11 SFMC L.A. CARE CMC                                             CAPITATION AGREEMENT: AMGSF / AMGDO
 12 SFMC SCAN SENIOR                                               CAPITATION AGREEMENT: AMGSF / AMGDO
 13 SFMC MOLINA MEDICAL                                            CAPITATION AGREEMENT: ANGELES
                                                                   CARE 1ST FULL RISK CONTRACT WITH ANGELES IPA MEDI‐CAL EFFECTIVE
 14    SFMC CARE 1ST
                                                                   1‐1‐2017
                                                                   CARE 1ST FULL RISK CONTRACT WITH APPLECARE MEDICAL GROUP
 15    SFMC CARE 1ST
                                                                   DOWNEY‐SELECT MEDICARE EFFECTIVE 7‐1‐2014
                                                                   CARE 1ST FULL RISK CONTRACT WITH APPLECARE MEDICAL GROUP ST. FRANCIS
 16    SFMC CARE 1ST
                                                                   MEDICARE EFFECTIVE 7‐1‐2014
                                                                   CARE 1ST HOSPITAL SERVICES AGREEMENT EFFECTIVE 1‐1‐2013, INCLUDING
 17    SFMC CARE 1ST                                               MEDICARE FEE FOR SERVICE 1‐1‐2013 AMENDMENT (ADDING MEDICARE FULL
                                                                   RISK FOR APPLECARE MEDICAL GROUP DOWNEY 7‐1‐2013)
Other Related Agreements: Hospital Services, Fee for Service, Facility Services, Ancillary Services, Provider Agreements, Managed Care Vendor
                                                                   CALIFORNIA NON‐CAPITATED HOSPITAL SERVICES AGREEMENT / MEDICARE
 18    SFMC AETNA
                                                                   AMENDMENT EFFECTIVE 4/10/10
 19    SFMC    AHMC HEALTHCARE INC.                                HOSPITAL SERVICES AGREEMENT
 20    SFMC    AMERICA'S CHOICE PROVIDER NETWORK                   HOSPITAL SERVICES AGREEMENT
 21    SFMC    ANTHEM BLUE CROSS                                   FACILITY SERVICES AGREEMENT
 22    SFMC    ANTHEM BLUE CROSS MEDICAL                           HOSPITAL SERVICES AGREEMENT
 23    SFMC    ALTAMED COMMERCIAL, SENIORCAP, MEDICAL              PARTICIPATING PROVIDER AGREEMENT
 24    SFMC    ALTAMED SENIOR BUENA CARE                           PARTICIPATING PROVIDER AGREEMENT
 25    SFMC    BLUE SHIELD OF CALIFORNIA                           HOSPITAL SERVICES AGREEMENT
 26    SFMC    BRAND NEW DAY HMO ‐ UNIVERSAL CARE                  LETTER OF AGREEMENT
 27    SFMC    CARE 1ST HEALTH PLAN HMO                            HOSPITAL SERVICES AGREEMENT
 28    SFMC    CENTRAL HEALTH PLAN                                 HOSPITAL SERVICES AGREEMENT
 29    SFMC    DAVITA HEALTHCARE PARTNERS                          HOSPITAL SERVICES AGREEMENT
 30    SFMC    DAVITA INC.                                         DIALYSIS MANAGED CARE AGREEMENT
 31    SFMC    DVA RENAL HEALTHCARE, INC.                          ACUTE SERVICES AGREEMENT
 32    SFMC    FIRST HEALTH GROUP CORP                             FEE FOR SERVICE AGREEMENT
                                                                   PROVIDER PARTICIPATION AGREEMENT EFFECTIVE MAY 1, 2008 (FEE FOR
 33         HEALTH NET, INC.
       SFMC                                                        SERVICE)
 34    SFMC CHOICE CARE ‐ HUMANA HEALTH PLAN                       FEE FOR SERVICE AGREEMENT
            HEALTH VALUE MANAGEMENT DBA CHOICE CARE
 35                                                                FEE FOR SERVICE AGREEMENT
       SFMC NETWORK (HUMANA)
 36    SFMC HERITAGE PROVIDER NETWORK INC                          HOSPITAL SERVICES AGREEMENT
            HONORED CITIZENS CHOICE HEALTH PLAN MA (ALSO
 37                                                                FEE FOR SERVICE AGREEMENT
       SFMC CITIZENS CHOICE HEALTHPLAN)
 38    SFMC KAISER FOUNDATION HOSPITALS                            HOSPITAL SERVICES AGREEMENT
 39    SFMC L.A. CARE HEALTH PLAN                                  HOSPITAL SERVICES AGREEMENT
                                                                         1
            Case 2:18-bk-20151-ER             Doc 5467 Filed 08/12/20 Entered 08/12/20 01:16:22                    Desc
                                                Main Document    Page 6 of 6
Verity Health System
St. Francis Medical Center ‐ Amended Fee for Service, Managed Care and Other Payor Agreements to be Rejected

Ref #   Debtor                 Contract Counterparty                                       Nature of Contact (1)
 40     SFMC     LATINO HEALTH CARE                              FEE FOR SERVICE AGREEMENT
 41     SFMC     LATINO HEALTH CARE                              ANCILLARY SERVICES AGREEMENT
 42     SFMC     MANAGED HEALTH NETWORK, INC. DBA MHN INC        FEE FOR SERVICE AGREEMENT
 43     SFMC     MOLINA HEALTHCARE OF CALIFORNIA                 HOSPITAL SERVICES AGREEMENT
 44     SFMC     MULTIPLAN, INC.                                 FEE FOR SERVICE AGREEMENT
 45     SFMC     SCAN HEALTH PLAN                                FEE FOR SERVICE AGREEMENT
 46     SFMC     IMPERIAL HEALTH PLAN VHS                        FEE FOR SERVICE AGREEMENT
 47     SFMC     NX HEALTH NETWORK                               PARTICIPATING FACILITY AGREEMENT
 48     SFMC     TRICARE HEALTH NET FEDERAL                      FACILITY SERVICES AGREEMENT
 49     SFMC     INTERPLAN                                       FEE FOR SERVICE AGREEMENT
 50     SFMC     INTEGRATED HEALTH PLAN                          FEE FOR SERVICE AGREEMENT
                 COUNTY OF LOS ANGELES DEPARTMENT OF MENTAL
 51                                                              PARTICIPATING PROVIDER AGREEMENT
        SFMC     HEALTH
                 COUNTY OF LOS ANGELES DEPARTMENT OF PUBLIC
 52                                                              PARTICIPATING PROVIDER AGREEMENT
        SFMC     HEALTH
 53     SFMC     LONG BEACH MEMORIAL MEDICAL CENTER              PROVIDER SERVICES AGREEMENT
 54     SFMC     UNIVERSITY OF SOUTHERN CALIFORNIA               PROVIDER SERVICES AGREEMENT
 55     SFMC     CEDARS SINAI MEDICAL CENTER                     PROVIDER SERVICES AGREEMENT
 56     SFMC     SOUTHERN CALIFORNIA CROSSROADS                  PARTICIPATING PROVIDER AGREEMENT
        SFMC     BEVERLY HEALTHCARE COMMUNITY CARE CENTER
 57                                                              MANAGED CARE VENDOR AGREEMENT
                 DBA BEVERLY HEALTHCARE‐CALIFORNIA, INC.
 58     SFMC     J&S HOME HEALTH SERVICES, INC.                  MANAGED CARE VENDOR AGREEMENT
 59     SFMC     M/S SURGERY CENTER, LLC                         PARTICIPATING PROVIDER AGREEMENT
 60     SFMC     BLOOMFIELD EAST                                 MANAGED CARE VENDOR AGREEMENT
(1) Agreements may have been amended and supplemented from time to time




                                                                      2
